DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-27 are objected to because of the following informalities:  
Claim 15 line 5 “a one surface” should be “a surface” or similar.
Claim 17 line 3 “during upset forging” should be “during the upset forging” or similar. 
Claim 27 line 1-2 “measuring and/or process data and/or variables calculated” should be “measured data and/or processed data and/or variables calculated” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 and 26 recites the limitation “the upper and/or lower tool” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. The limitation “an upper and/or lower tool” has not been previously cited. Also, it is unclear if the limitation is referring to the first and second blades. 
Claim 26 recites the limitation “the grasping condition computation” in line 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation “a grasping condition computation” has not been previously cited.  
Claim 27 recites the limitation “measuring and/or process data and/or variables calculated therefrom” in line 1-2. It is unclear how “measuring and process data” can be calculated. “and/or” makes the claim unclear if the data is measured, calculated, or processed. How can it be measured and calculated at the same time? 
Claim 27 recites the limitation “measuring and/or process data and/or variables calculated therefrom” in line 1-2. It is unclear what “therefrom” is referring to. Where are the data and/or variables from? There was no mention of measuring, processing, or calculating step. 
Allowable Subject Matter
Claim 15-24 are allowed.
Claim 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art Makoto (JP 08132107) teaches a method for cutting a cast strand or intermediate strip (30) using shears (1, 2, 3, 4), which comprises the following steps: a) bringing (see Fig. 1 and 4) part of a completely solidified cast strand or intermediate strip in front of the shears in a conveying direction of the cast strand or intermediate strip; b) placing (see Fig. 1,4: right before the material is cut, the blade 3 touches the top surface and 4 touches the bottom surface of the material) a first blade (3) of the shears onto a one surface of the cast strand or intermediate strip and placing a second blade (4) of the shears onto an other surface of the cast strand or intermediate strip and performing a cut by carrying out a relative movement (3 moves toward 4- see [0018] 3rd paragraph and figures 1,4) of two blades, wherein at least one of the blades is in a pushed-forward position (examiner interprets that position of 3 moved forward toward 4); c) upset forging or upsetting with stamping (1, 2 upset forges or stamps) of a wedge-shaped contour (30a is wedge-shaped contour) on an end of the cast strand or intermediate strip that is in front of the shears in the conveying direction, by pressing an upsetting tool or an upsetting and stamping tool (1, 2, 3) onto both surfaces of the cast strand or intermediate strip such that a thickness (thickness of 30a) of a start of the cast strand or intermediate strip is reduced as compared with a thickness (thickness of 30) of the cast strand or intermediate strip, wherein part (3 is a part of the upset/stamping tool limiting the shape of the tip of the material 30a) of the upsetting tool or upsetting and stamping tool is formed by one of the blades.
However, the prior art Makoto does not teach or suggest “wherein a separate adjustment option is given for the tool and blade, whereby the upset forging function or upsetting and stamping function can be switched on and off such that the shears can also be used only for cutting” in combination with the other limitations of claim 15.
Another prior art Gross (US 3492853) teaches a similar method for cutting an intermediate strip. However, Gross also fails to disclose “wherein a separate adjustment option is given for the tool and blade, whereby the upset forging function or upsetting and stamping function can be switched on and off such that the shears can also be used only for cutting” in combination with the other limitations of claim 15.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 15 is deemed patentable over the prior art of record. Claims 16-27 are allowed as dependent from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725